DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 3, 5-10, and 13-17 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 10, and 17 have been considered but are moot because the amendments necessitated new grounds of rejection.  
Regarding 101 rejection, Applicant made an argument that claim 1 is subject-matter eligible because the claim integrates the alleged abstract idea into a practical application. Applicant stated that amended claim 1 applies a technical solution performed by using the time indicator bar, changes of the disease condition of the patient can be observed more accurately, thus the user can intuitively understand the condition of the patient. Applicant stated that in view of these disclosures, the present application identifies a technical problem and a solution, the solution being embodied in the claims. 
This argument has been considered but is not persuasive. 
Even if the claimed indicator bars serve the user to intuitively understand the abnormalities of patient’s condition, collecting data, analyzing the data, and displaying the results of the collection and analysis is a type of data manipulation that courts have found to be abstract ideas (collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)). Therefore, the claimed subject matter in claims 1, 3, 10, and 17 are not patent eligible. 

Response to Amendment
With respect to 112 rejection, Applicant’s amendments have overcome each and every rejections. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-9, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a physiological information processing apparatus. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claims 1, 3, and 17 are directed towards a machine. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “obtain a first parameter associated with a vital sign of the subject based on the physiological information data, the physiological information data including blood pressure data", "display a first trend graph showing a temporal change in the first parameter in a first display area of a display screen of a display that displays the physiological information of the subject", "obtain at least one second parameter associated with an autonomic nerve function of the subject based on the blood pressure data …", "display a second trend graph showing a temporal change in the at least one second parameter in a second display area of the display screen", and "display event information associated with the subject and event information associated with the physiological information processing apparatus in a third display area of the display screen, wherein the first display area, the second display area, and the third display area are displayed next to each other one another such that the first trend graph over a first time axis of the first display area and or the second trend graph over a second time axis of the second display area, is synchronized with the event information associated with the physiological information processing apparatus over a third time axis of the third display area, wherein the event information associated with the subject includes event information indicative of an occurrence of arrhythmia with a first bar having a width representing a time period during which the arrhythmia occurs; event information indicative of an abnormality of the first parameter with a second bar having a width representing a time period during which the abnormality of the first parameter occurs; and event information associated with a medical treatment on the subject with a third bar having a width representing a time period during which the medical treatment on the subject occurs, and wherein the event information associated with the physiological information processing apparatus indicates an abnormality of the physiological information processing apparatus or a failure of attachment between the physiological information processing apparatus and an external sensor configured to obtain the physiological information data”  is considered an abstract idea is because they are directed to mental process (concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology. 
Please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claims recite “a processor” which can be interpreted as a generic processor. Claim 3 recites "a display including a display screen". The processor and the display do not integrate the judicial exception into a practical application, because it is merely using a generic processor and a generic display as a tool to perform an abstract idea (see MPEP 2106.05(f)).  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	No, the claims recite additional elements, “obtain a set of physiological information data indicative of physiological information of a subject”. The additional elements do not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo.
The additional element is disclosed in a prior art reference:
 Narusawa et al. (US 2016/0089040) discloses obtaining a set of physiological information data indicative of physiological information of a subject (para. [0092], [0094] discloses a pulse wave information measuring unit 110, which measures the pulse wave information of the subject).
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 5-9, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to a judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

Claims 10 and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a physiological information processing method. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 10 is directed towards a process. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “obtaining a first parameter associated with a vital sign of the subj ect based on the physiological information data, the physiological information data including blood pressure data", "displaying a first trend graph showing a temporal change in the first parameter in a first display area of a display screen of a display that displays the physiological information of the subject", "obtaining at least one second parameter associated with an autonomic nerve function of the subject based on the blood pressure data …", "displaying a second trend graph showing a temporal change in the at least one second parameter in a second display area of the display screen", and "displaying event information associated with the subject and event information associated with the physiological information processing apparatus in a third display area of the display screen, wherein the first display area, the second display area, and the third display area are displayed next to each other one another such that the first trend graph over a first time axis of the first display area and or the second trend graph over a second time axis of the second display area, is synchronized with the event information associated with the physiological information processing apparatus over a third time axis of the third display area, wherein the event information associated with the subject includes event information indicative of an occurrence of arrhythmia with a first bar having a width representing a time period during which the arrhythmia occurs; event information indicative of an abnormality of the first parameter with a second bar having a width representing a time period during which the abnormality of the first parameter occurs; and event information associated with a medical treatment on the subject with a third bar having a width representing a time period during which the medical treatment on the subject occurs, and wherein the event information associated with the physiological information processing apparatus indicates an abnormality of the physiological information processing apparatus or a failure of attachment between the physiological information processing apparatus and an external sensor configured to obtain the physiological information data”, is considered an abstract idea is because they are directed to mental process (concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology. 
Please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claims recite “a computer” which can be interpreted as a generic processor. Claim 10 recites "a display". The computer and the display do not integrate the judicial exception into a practical application, because it is merely using a generic processor and a generic display as a tool to perform an abstract idea (see MPEP 2106.05(f)).  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	No, the claims recite additional elements, “obtaining a set of physiological information data indicative of physiological information of a subject”. The additional elements do not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo.
The additional element is disclosed in a prior art reference:
 Narusawa et al. (US 2016/0089040) discloses obtain a set of physiological information data indicative of physiological information of a subject (para. [0092], [0094] discloses a pulse wave information measuring unit 110, which measures the pulse wave information of the subject).
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 13-16, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to a judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Narusawa et al. (US 2016/0089040), hereinafter “Narusawa”, in view of Noda et al. (US 2015/0160098), hereinafter “Noda”, Yoshimoto et al. (Non-Patent Literature: “Frequency components of systolic blood pressure variability reflect vasomotor and cardiac sympathetic functions in conscious rats”), Narusawa et al. (US 2016/0302680), hereinafter “Narusawa’680”), Matsui et al. (US 2016/0228020), and Mika et al. (US 6,360,126).
Re Claim 1, Narusawa discloses a physiological information processing apparatus comprising: 
a processor (para. [0225] and [0227] discloses a processor); and  
5a memory storing computer-readable instructions (para. [0225] and [0227] discloses a memory storing programs), 
wherein, when the computer-readable instructions are executed by the processor, the processor causes the physiological information processing apparatus (para. [0225], [0227] discloses program causing a computer to function) to: 
obtain a set of physiological information data indicative of physiological information of a subject (para. [0092], [0094] discloses a pulse wave information measuring unit 110, which measures the pulse wave information of the subject), 
10obtain a first parameter associated with a vital sign of the subject based on the physiological information data (para. [0092], [0094] discloses a pulse wave information measuring unit 110, which measures the pulse wave information of the subject; para. [0191] discloses that the control unit 130 calculates the normal pulse rate from the normal pulse wave data and displays these data on the display unit.), 
display a first trend graph showing a temporal change in the first parameter in a first display area of a display screen of a display that displays the physiological information of the subject (para. [0211] discloses that display images shown in figs. 16A and 16B are displayed on the display unit which is also notification unit 300 based on the pulse wave information or the syncope index information calculated), 
15obtain at least one second parameter associated with an autonomic nerve function of the subject based on the physiological information data (para. [0191] discloses that the control unit 130 calculates the pulse rate of the low pulse wave amplitude point of the event pulse. Then the control unit 130 calculates a high frequency, HF, and a low frequency, LF, as an index indicating the vagus nerve activity of the subject, by frequency analysis), 
display a second trend graph showing a temporal change in the at least one second parameter in a second display area of the display screen (para. [0212], figs. 16A and 16B show that HF indicating the vagus nerve activity, and LF/HF indicating the sympathetic nerve activity are displayed with the horizontal axis as a common time axis), 
display event information associated with the subject in a third display area of the display screen (para. [0064] discloses that the control unit may calculate the syncope index information based on a total value of the pulse wave amplitude information of the plurality of pulsations within the given period of time; para. [0065]-[0070] discloses how the syncope index information is calculated; para. [0211], [0212], figs. 16A, 16B, discloses that syncope index is displayed with other parameters with the horizontal axis as a common time axis),
wherein the first display area, the second display area, and the third display area are displayed next to one another 20such that the first trend graph over a first time axis of the first display area and or the second trend graph over a second time axis of the second display area, is synchronized with the event information associated with the subject over a third time axis of the third display area (para. [0212], figs. 16A and 16B show that a pulse rate, a sensor signal of a three-axis acceleration sensor, HF indicating the vagus nerve activity, LF/HF indicating the sympathetic nerve activity, and syncope index are displayed with the horizontal axis as a common time axis), and
wherein the event information associated with the subject includes at least one of:  
15event information indicative of an occurrence of arrhythmia; 
event information indicative of an abnormality of the first parameter (para. [0213] and fig. 16A shows that abnormality has occurred at the time of T1 as it can be seen that the pulse rate has increased abruptly at such time and syncope index also has greatly changed; both parameters together reads on event information indicative of an abnormality of the first parameter); and 
event information associated with a treatment on the subject. 
    PNG
    media_image1.png
    483
    779
    media_image1.png
    Greyscale

Narusawa is silent regarding displaying event information associated with the physiological information processing apparatus over a time axis of the third display area, wherein the event information associated with the physiological information processing apparatus indicates an abnormality of the 20physiological information processing apparatus or a failure of attachment between the physiological information processing apparatus and an external sensor configured to obtain the physiological information data. 
However, Noda discloses identifying health state of mechanical equipment and provide information usable for determining maintenance work timing (abstract, para. [0018], [0061], the deterioration mechanism of medical devices). A health management system includes a time-series data acquisition unit configured to acquire multi-dimensional sensor data and environmental data from mechanical equipment quantifying the equipment state of the mechanical equipment, quantifying the health state indicating the performance or quality of the mechanical equipment and displaying the quantified equipment state and health state (abstract). 
Noda teaches displaying event information associated with the physiological information processing apparatus over a time axis of a display area, wherein the event information associated with the physiological information processing apparatus indicates an abnormality of the 20physiological information processing apparatus or a failure of attachment between the physiological information processing apparatus and an external sensor configured to obtain the physiological information data (para. [0082], output unit 15 receives the predicted result of the RUL while receiving the equipment state and health state, or sensor data 12 that has a large effect on the fault measure or performance measure from time-series database storage unit 12 and displays the waveforms of the received time-series sensor data 12a or time-series data indicating the health state or the like, fig. 22 shows health state and load factor/operating rate of the mechanical equipment taken over time, para. [0191], [0192], para. [0056], fig. 1 discloses time-series data on fault measure and time series data on RUL (remaining useful life) obtained from sensor data on mechanical equipment). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Narusawa, by configuring the processor to display event information associated with the physiological information processing apparatus in a third display area of the display screen, wherein the first display area, the second display area, and the third display area are displayed next to one another such that the first trend graph over a first time axis of the first display area and or the second trend graph over a second time axis of the second display area, is synchronized with the event information associated with the physiological information processing apparatus over a third time axis of the third display area, wherein the event information associated with the physiological information processing apparatus indicates an abnormality of the physiological information processing apparatus or a failure of attachment between the physiological information processing apparatus and an external sensor configured to obtain the physiological information data, as taught by Noda, for the purpose of quantifying the health state indicating the performance or quality of the equipment, quantifying the equipment state, and displaying the quantified equipment state and health state (abstract, para. [0188], calculation of the recovery effect of the maintenance work on the health state and determination of the next maintenance work timing with reference to the time-series data on the health state). 
Noda and Narusawa are silent regarding the physiological information data including blood pressure data, the physiological information processing apparatus caused to obtain at least one second parameter associated with an autonomic nerve function of the subject based on the blood pressure data, the at least one second parameter being a parameter associated with a low frequency component of a maximum blood pressure variability, event information indicative of an occurrence of arrhythmia with a first bar having a width representing a time period during which the arrhythmia occurs, event information indicative of an abnormality of the first parameter with a second bar having a width representing a time period during which the abnormality of the first parameter occurs, and event information associated with a medical treatment on the subject with a third bar having a width representing a time period during which the medical treatment on the subject occurs. 
However, Yoshimoto discloses obtaining parameter associated with an autonomic nerve function based on blood pressure data, the parameter being a parameter associated with a low frequency component of a maximum blood pressure variability (page 374, information regarding ANS provided by systolic arterial blood pressure variability, SBPV, is different from that provided by HRV. SBPV is commonly analyzed on the basis of low-, mid- and high-frequency components (LF, MF and HF, respectively) of the power spectrum. It has been reported that LF may be mediated by sympathetic and/or humoral factors including the renin-angiotensin system; page 380, lower frequency components such as LF and MF are generally considered to be attributed to the influence of sympathetic nervous function). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Narusawa as modified by Noda, by adding the steps of obtaining the physiological information including blood pressure data and obtaining at least one second parameter associated with an autonomic nerve function of the subject based on the blood pressure data, the at least one second parameter being a parameter associated with a low frequency component of a maximum blood pressure variability, as taught by Yoshimoto, for the purpose of monitoring the sympathetic nervous function (page 374 and 380). 
Yoshimoto is silent regarding event information indicative of an occurrence of arrhythmia with a first bar having a width representing a time period during which the arrhythmia occurs, event information indicative of an abnormality of the first parameter with a second bar having a width representing a time period during which the abnormality of the first parameter occurs, and event information associated with a medical treatment on the subject with a third bar having a width representing a time period during which the medical treatment on the subject occurs. 
Matsui discloses atrial fibrillation detection system (abstract) and teaches displaying a time series of heartbeat periods together with the time as a graph to produce an easy-to-understand display indicating when the heartbeat period in which atrial fibrillation occurred was observed (para. [0084]). Matsui further discloses that light, sound or vibration can also be employed as the display means and immediate notification that atrial fibrillation has occurred can be provided (para. [0084]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Narusawa as modified by Noda and Yoshimoto, by adding a time series of heartbeat periods together with the time as a graph to produce an easy-to-understand display indicating when the heartbeat period in which atrial fibrillation occurred was observed and notification that atrial fibrillation has occurred, as taught by Matsui, for the purpose of detecting atrial fibrillation (abstract). 
Matsui is silent regarding representing the time period during which the arrhythmia occurs with a first bar having a width. Matsui is also silent regarding a second bar having a width representing a time period during which the abnormality of the first parameter occurs, and a third bar having a width representing a time period during which the medical treatment on the subject occurs.
However, Narusawa’680 discloses biological information processing (abstract) and teaches event information indicative of an abnormality of the first parameter with a second bar having a width representing a time period during which the abnormality of the first parameter occurs (fig. 7, para. [0201], [0202], shows three pulse abnormality periods B4 to B6 indicated by bars so that the view can easily understand in which period the pulse wave abnormality periods are detected, on the basis of the presence/absence of bars and the positions of the bars on the horizontal axis). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Narusawa as modified by Noda, Yoshimoto, and Matsui, by adding event information indicative of an abnormality of the first parameter with a second bar having a width representing a time period during which the abnormality of the first parameter occurs and adding event information indicative of an occurrence of arrhythmia with a first bar having a width representing a time period during which the arrhythmia occurs, as taught by Narusawa’680, for the purpose of providing the viewer abnormality periods of physiological parameter based on the presence/absence of bars and the positions of the bars on the horizontal axis (para. [0201], [0202]). 
Narusawa’680 is silent regarding event information associated with a medical treatment on the subject with a third bar having a width representing a time period during which the medical treatment on the subject occurs. 
However, Mika discloses apparatus for controlling the delivery of contractility modulating non-excitatory signal to the heart (abstract) and teaches event information associated with a medical treatment on the subject with a third bar having a width representing a time period during which the medical treatment on the subject occurs (fig. 9, col. 27, line 61 – col. 28, line 11, the cross-hatched bars 204, 206, 208 represent the duration of periods of delivering ETC signals to the heart.). Mika discloses that the period of ETC therapy delivery represented by the cross hatched bar 204 is terminated for enabling the determining of a new updated value of the estimated APD. Care is taken to ensure that the duration of therapy represented by the bar 204 is short enough such that the resulting changes in APD do not lead to a detrimental effect on the safety and efficacy of the ETC signal application (col. 28, lines 61-67). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Narusawa as modified by Noda, Yoshimoto, Matsui, and Narusawa’680, by adding event information associated with a medical treatment on the subject a third bar having a width representing a time period during which the medical treatment on the subject occurs, as taught by Mika, for the purpose of visualizing the time varying effects of ETC delivery on the end systolic pressure and the end diastolic pressure (fig. 9, col. 27, lines 61-62). 
Re Claim 3, Claim 3 is rejected under substantially the same basis as claim 1. Narusawa discloses a display including a display screen (para. [0026], fig. 16A, fig. 16B, para. [0170], [0088]). 
Re Claims 10 and 17, Claims 10 and 17 are rejected under substantially the same basis as claim 1. 
Re Claim 8, Narusawa discloses that 15the physiological information processing apparatus is configured to obtain the physiological information data from an external sensor (para. [0094] and fig. 1 discloses that the pulse information measuring unit 110 is a pulse wave sensor; fig. 14 and para. [0216] also show a band unit with a sensor unit, which is pulse wave information measuring unit, 110.), and to update the first trend graph and the second trend graph in accordance with a lapse of time (para. [0092], [0094] discloses a pulse wave information measuring unit 110, which measures the pulse wave information of the subject; para. [0191] discloses that the control unit 130 calculates the normal pulse rate from the normal pulse wave data and displays these data on the display unit; para. [0191] discloses that the control unit 130 calculates the pulse rate of the low pulse wave amplitude point of the event pulse. Then the control unit 130 calculates a high frequency, HF, and a low frequency, LF, as an index indicating the vagus nerve activity of the subject, by frequency analysis; para. [0212], figs. 16A and 16B show that HF indicating the vagus nerve activity, and LF/HF indicating the sympathetic nerve activity are displayed with the horizontal axis as a common time axis).
Re Claim 16, Claim 16 is rejected under substantially the same basis as claim 8. 
Re Claim 9, Narusawa discloses that the 20physiological information processing apparatus is configured to present an alert to a user when at least one of the first parameter and the second parameter shows abnormality (para. [0032] discloses that when it is determined that the subject is in a bradycardia state based on the pulse wave information, an event determination unit may determine that the syncope event has occurred in the subject, para. [0033] discloses that the apparatus can send notification indicating that the subject is in a bradycardia state; para. [0037] discloses notification indicating that the subject is in a tachycardia state; para. [0041] discloses that it is possible to store the pulse wave information when the subject is in a pulse missing state or to send notification indicating that the subject is in a pulse missing state; para. [0045] discloses notification regarding an atrial fibrillation state).  

Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Narusawa et al. (US 2016/0089040), hereinafter “Narusawa”, as modified by Noda et al. (US 2015/0160098), hereinafter “Noda”, Yoshimoto et al. (Non-Patent Literature: “Frequency components of systolic blood pressure variability reflect vasomotor and cardiac sympathetic functions in conscious rats”), Narusawa et al. (US 2016/0302680), hereinafter “Narusawa’680”), Matsui et al. (US 2016/0228020), and Mika et al. (US 6,360,126), and further in view of Poon et al. (US 2014/0213919), hereinafter “Poon”, and Chen et al. (US 2014/0277284), hereinafter “Chen”.
Re Claims 5 and 6, Narusawa as modified by Noda, Yoshimoto, Narusawa’680, Matsui, and Mika discloses the claimed invention substantially as set forth in claim 1. 
	Narusawa as modified by Noda, Yoshimoto, Narusawa’680, Matsui, and Mika are silent regarding 25the physiological information processing apparatus configured to display the second trend graph and a threshold indicator bar indicative of a threshold value of the second parameter in the second display area, wherein 30the threshold indicator bar is movable in accordance with an input operation from a user. 
However, Poon discloses a method and apparatus to detect physiological abnormalities by measuring variations of a quantifiable characteristic of a heart of a patient. Poon discloses power spectrum analysis of heart rate variability and calculating the high-frequency component and low-frequency to high-frequency power ratio (LF/HF) (para. [0041], [0072], [0073], [0114]-[0117]). Poon discloses setting thresholds for HF portion to detect physiological abnormality (para. [0075] and [0076]) and thresholds for LF/HF ratio to detect physiological abnormality (para. [0077], [0078]), where these physiological abnormalities can be sleep apnea and chronic or acute heart failure (para. [0119], fig. 2 and fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Narusawa as modified by Noda, Yoshimoto, Narusawa’680, Matsui, and Mika, by configuring the apparatus to obtain and store threshold values for sympathetic nerve function (LF/HF ratio) and parasympathetic nerve function (HF portion), as taught by Poon, for the purpose of identifying physiological abnormality using the power spectrum of heart rate variability (para. [0114]-[0119]). 
Poon is silent regarding the apparatus configured to display the second trend graph and at least one threshold indicator bar indicative of a threshold value of the at least one second parameter in the second display area, wherein 30the threshold indicator bar is movable in accordance with an input operation from a user. 
However, Chen discloses a display unit and graphical marking at a clinical setting and teaches that the system displays a line representing a maximum amplitude level and/or a line representing a minimum amplitude level extending perpendicular to the amplitude axis, the respective positions corresponding to the respective maximum and/or minimum amplitude values input by the clinician (para. [0078]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Narusawa as modified by Noda, Yoshimoto, Narusawa’680, Matsui, Mika and Poon, by configuring the apparatus to display the second trend graph and at least one threshold indicator bar indicative of a threshold value of the at least one second parameter in the second display area, wherein 30the threshold indicator bar is movable in accordance with an input operation from a user, as taught by Chen, for the purpose of visualizing on a display the maximum limit or a threshold line graphically (para. [0078]). 
Re Claims 13 and 14, Claims 13 and 14 are rejected under substantially the same basis as claims 5 and 6. 10

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Narusawa et al. (US 2016/0089040), hereinafter “Narusawa”, as modified by Noda et al. (US 2015/0160098), hereinafter “Noda”, Yoshimoto et al. (Non-Patent Literature: “Frequency components of systolic blood pressure variability reflect vasomotor and cardiac sympathetic functions in conscious rats”), Narusawa et al. (US 2016/0302680), hereinafter “Narusawa’680”), Matsui et al. (US 2016/0228020), and Mika et al. (US 6,360,126), Poon et al. (US 2014/0213919), hereinafter “Poon”, and Chen et al. (US 2014/0277284), hereinafter “Chen”, and further in view of Jelen (Non-Patent Literature: “Excel Charting Using a Second Axis”).  
Re Claim 7, Narusawa as modified by Noda, Yoshimoto, Narusawa’680, Matsui, Mika, Poon and Chen discloses the claimed invention substantially as set forth in claims 1 and 5. 
Narusawa further discloses the claimed invention substantially as set forth in claim 1. Narusawa further discloses that the physiological information processing is configured to obtain a plurality of second parameters, the plurality of second parameters comprising: 
a first parameter associated with a sympathetic nerve function of the subject (para. [0087] and [0191] discloses that the control unit 130 calculates the pulse rate of the low pulse wave amplitude point of the event pulse. Then the control unit 130 calculates a high frequency, HF, and a low frequency, LF, as an index indicating the vagus nerve activity of the subject, by frequency analysis; para. [0212] discloses that LF/HF indicating the sympathetic nerve activity are displayed); and  
5a second parameter associated with a parasympathetic nerve function of the subject (para. [0191] discloses that the control unit 130 calculates the pulse rate of the low pulse wave amplitude point of the event pulse. Then the control unit 130 calculates a high frequency, HF, and a low frequency, LF, as an index indicating the vagus nerve activity of the subject, by frequency analysis), 
wherein the physiological information processing apparatus displays, in the second display area, the second trend graph showing the temporal change in the first parameter associated with the sympathetic nerve function and showing the temporal change in the second parameter associated with the parasympathetic nerve function (para. [0212], figs. 16A and 16B show that HF indicating the vagus nerve activity, and LF/HF indicating the sympathetic nerve activity are displayed with the horizontal axis as a common time axis). 
	Narusawa as modified by Noda, Yoshimoto, Narusawa’680, Matsui, Mika, Poon, and Chen is silent regarding the threshold indicator bar is a single threshold indicator bar indicative of a first threshold value of the first parameter associated with the sympathetic nerve function and a second threshold value of the second parameter associated with the parasympathetic nerve function.  
	Narusawa discloses at least one second parameters displayed in the second display area as shown in annotated figure 16A below. 

    PNG
    media_image2.png
    487
    773
    media_image2.png
    Greyscale

	Narusawa does not teach an overlay of the trend graph of the first parameter associated with a sympathetic nerve function and the trend graph of the second parameter associated with a parasympathetic nerve function. 
	Jelen teaches overlaying two trend graphs by having two vertical axes with different scales (pages 54 and 55). 
	Therefore, it would have been obvious to one of ordinary skill in the art, to modify Narusawa as modified by Noda, Yoshimoto, Narusawa’680, Matsui, Mika, Poon and Chen, by overlaying two trend graphs of two second parameters, as taught by Jelen, because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
	Narusawa as modified by Noda, Yoshimoto, Narusawa’680, Matsui, Mika, Poon, Chen, and Jelen does not disclose expressly the threshold indicator bar being a single threshold indicator bar indicative of a first threshold value of the first parameter associated with the sympathetic nerve function and a second threshold value of the second parameter associated with the parasympathetic nerve function.  
	It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify displaying the threshold lines with respect to metrics HF and LF/HF as taught by Narusawa as modified by Noda, Yoshimoto, Narusawa’680, Matsui, Mika, Poon, Chen, and Jelen with the single threshold indicator bar indicative of a first threshold value of the first parameter associated with the sympathetic nerve function and a second threshold value of the second parameter associated with the parasympathetic nerve function, because Applicant has not disclosed that the single threshold indicator bar for both parameters provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with display of separate threshold lines for HF and LF/HF as taught by Narusawa as modified by Noda, Yoshimoto, Narusawa’680, Matsui, Mika, Poon, Chen, and Jelen, because it provides visual aids for detecting abnormality based on whether either of HF and LF/HF values exceeds the respective threshold lines and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Narusawa as modified by Noda, Yoshimoto, Narusawa’680, Matsui, Mika, Poon, Chen, and Jelen.
Therefore, it would have been an obvious matter of design choice to modify displaying the threshold lines with respect to metrics HF and LF/HF to obtain the invention as specified in the claim(s).
Re Claim 15, Claim 15 is rejected under substantially the same basis as claim 7. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /NIKETA PATEL/ Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                       
/V.V.H./
Vynn Huh, October 18, 2022Examiner, Art Unit 3792